Citation Nr: 1313578	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  06-16 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for cold injury residuals of the hands, toes, feet, and joints.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from June 1986 to March 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the benefits sought on appeal.  The Board denied the Veteran's appeal relative to this service connection claim in a February 2009 decision.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2010 memorandum decision, the Court vacated the Board's decision as to this claim and remanded the claim for re-adjudication.  The basis for the remand included the Board's failure to provide sufficient reasons and bases for its denial of the Veteran's claim.  Specifically, the remand required that the Board address with more specificity whether the Veteran's claim warranted remand to the agency of original jurisdiction (AOJ) for VA examination.  

The Board remanded the case in April 2011 and again in December 2012, instructing the AOJ to provide the Veteran with VA examination and then re-adjudicate the Veteran's claim.  The AOJ scheduled the Veteran for VA examinations, which were conducted in September 2011 and January 2013.  The Veteran's claim was then re-adjudicated, most recently in a February 2013 supplemental statement of the case.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



FINDING OF FACT

The Veteran does not experience current cold injury residuals of the hands, toes, feet, or joints.


CONCLUSION OF LAW

The Veteran does not have cold injury residuals of the hands, toes, feet, or joints that are the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished. 

In this respect, through a September 2005 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim. 

The Board also finds that the September 2005 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned September 2005 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in a letter sent to him in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records, as well as records of his post-service treatment, have been associated with the claims file.  Records of the Veteran's award of Social Security Administration benefits have also been obtained and associated with the claims file.  The Veteran has not otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  

The Veteran also underwent VA examination in September 2011 and January 2013, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on full examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations considered all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and together provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim that need to be obtained. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran has contended that he has cold injury residuals of the hands, feet, toes, and joints.  Specifically, the Veteran alleges that he experienced cold injury while stationed in Alaska, when he was outside in a blizzard in an open vehicle for several hours.  The Veteran claims that, since his time in service, he has experienced numbness, stiffness, and pain in his hands, feet, toes, and other joints when in cold weather.

Regarding diagnosis of the Veteran's claimed disability, relevant medical evidence of record consists of service treatment records and records of his ongoing treatment at the Grand Island Division of the VA Nebraska Western Iowa Health Care System.  Review of the Veteran's service treatment records reveals that the records are silent as to complaints of cold injury residuals of the hands, feet, toes, or joints.  The Veteran's March 1990 reports of medical examination and history, conducted pursuant to his separation from active duty, indicated that his extremities and all other systems were normal.  The Veteran has not contended that he was diagnosed or actually treated in service for cold injury residuals or for any symptoms of his claimed disability.  The relevant post-service medical evidence is similarly silent as to any complaints of or treatment for cold injury residuals.  To the contrary, the Veteran denied experiencing any heat or cold intolerance when asked by VA physicians in April and August 2005.

Pursuant to the Board's April 2011 remand, the Veteran underwent VA examination in September 2011 to address his claim for service connection for cold injury residuals.  At that time, the examiner acknowledged the Veteran's report of having been exposed to extreme cold during service while riding in an open vehicle in Alaska during a blizzard.  The examiner noted the Veteran's report of mild tingling in the feet bilaterally, as well as moderate decreased sensation and numbness in the feet.  The Veteran specifically complained of stiffness in his hands and feet, as well as frequent numbness in the toes, but denied any joint-specific complaints.  Testing revealed moderate sensory loss to the feet bilaterally, although testing of the hands was normal; the Veteran denied experiencing any tingling or numbness in his hands or fingers.  The examiner noted that the Veteran carried a longstanding diagnosis of hypothyroidism, which "can easily cause the above[-]mentioned complaints."  The examiner further stated that the "vast majority of [the Veteran's] symptoms can easily be blamed on hypothyroidism" but stated that that finding was complicated by the Veteran's complaints of symmetric loss of sensation in the feet.  The examiner thus ordered neurodiagnostic testing of the feet to clarify the etiology of the Veteran's complaints.  The examiner diagnosed the Veteran with isolated cold exposure involving the feet and hands but found that his complained-of symptoms are at least as likely as not due to hypothyroidism, not to any in-service cold exposure.  By way of rationale, the examiner stated only that "hypothyroidism can easily cause these types of findings."  Following the neurodiagnostic testing, which was conducted later in September 2011, the examiner submitted an addendum opinion in which he noted that the testing had revealed plantar sensory neuropathy in the Veteran's feet bilaterally.  The examiner concluded that, given these findings, "it is still difficult to separate out symptoms due to old cold exposure and other, numerous medical comorbidities."

Pursuant to the Board's December 2012 remand, the Veteran again underwent VA examination in January 2013.  At that time, the Veteran stated that he had had tingling in the tips of his toes since his initial in-service cold exposure in Alaska.  He complained of numbness in his feet, particularly in the plantar aspect, and stated that his feet were "always cold."  The examiner noted cold sensitivity and numbness in the feet bilaterally.  The Veteran denied any other symptoms in his joints or hands.  The examiner noted that the Veteran had been diagnosed for many years with hypothyroidism and concluded that his symptoms of numbness and cold in his bilateral lower extremities are likely related not to any in-service cold injury but rather to his hypothyroidism.  The examiner found specifically that the Veteran does not currently experience any cold injury residuals.  In so finding, the examiner reasoned that the type of neuropathy present in the Veteran's lower extremities is consistent with hypothyroidism, as well as with a number of other disorders, but is not consistent with cold exposure.  The examiner further noted that the neuropathy the Veteran experiences has been progressive, which is also not consistent with residuals of cold injury.  The examiner specifically found that the record does not support the Veteran's contention that the tingling in his toes and other symptoms have continued from his time in service to the present, pointing out the Veteran's separation medical examination as well as multiple treatment records from the intervening years in which the Veteran did not report any problems with his lower extremities and no such disorder was noted.  Thus, the examiner concluded that it is not at least as likely as not that the Veteran's complained-of symptoms are related to any cold exposure in service.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for cold injury residuals of the hands, feet, toes, and joints.  With regard to this claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In this case, there is absent from the record competent evidence showing any cold injury residuals of the hands, feet, toes, and joints, or linking any current symptoms of the claimed disability, such as neuropathy or other neurological problems, to the Veteran's period of service.  No medical professional provides findings or opinions to that effect, and, neither the Veteran nor his representative has presented or alluded to the existence of any such medical evidence or opinion.  There is simply a lack of any medical evidence demonstrating that the Veteran has a current diagnosis.  See 38 C.F.R. § 3.303.  To the contrary, the September 2011 VA examiner concluded-and the January 2013 clarified and explained-that the Veteran does not in fact experience any residuals of cold injury.  Rather, all of his complained-of symptoms have been clearly attributed to his nonservice-connected hypothyroidism.  In particular, the January 2013 VA examiner offered a clear and thorough explanation as to why the Veteran's neuropathy and other symptoms are not likely linked to any in-service cold injury but are rather linked to hypothyroidism.

As noted above, the Veteran has reported that his symptoms of cold injury residuals of the hands, feet, toes, and joints resulted from exposure to extreme cold while in service.  In that connection, the Veteran has contended on multiple occasions that he first experienced tingling of his toes while still in the military service and that these problems have continued to the present time.  The Veteran has also contended that these symptoms developed after he was exposed to extreme cold while stuck in a blizzard during his time on active duty stationed in Alaska.  The Board notes that the Veteran is qualified, as a lay person, to report that he suffered symptoms during service that have continued to the present.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to provide a medical opinion as to the onset of any current disability when the issue involves something more than simple medical knowledge like a broken bone.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran has contended that he has suffered from cold injury residuals of the hands, feet, toes, and joints since service, the Board finds persuasive that there is no notation in the March 1990 separation reports of medical history or medical examination concerning residuals of cold exposure, or any symptoms that might be associated with the claimed condition.  Likewise, there is no medical evidence demonstrating that the Veteran has sought medical treatment at any time for cold injury residuals of the hands, feet, toes, or joints, or has complained of any associated symptoms to any medical professional at any time prior to the filing of the instant claim.  To the contrary, when the Veteran was asked about cold intolerance at treatment visits in April and August 2005, he specifically denied experiencing any such symptoms. 

Thus, in this case, when weighing the evidence of record, the Board finds probative the fact that the Veteran has never been diagnosed with or treated for cold injury residuals of the hands, feet, toes, and joints, at any time, either during or after service.  Further, although the Veteran is competent to report the symptoms he experienced, the Board finds compelling the fact that the January 2013 VA examiner specifically found, upon review of the both the medical record and the Veteran's contentions, that the Veteran had not likely experienced continuing symptoms of cold exposure since service.  Rather, the examiner found the Veteran's symptoms to be linked to his non-service-connected hypothyroidism.  Consequently, the Board finds that the Veteran's assertion of having developed cold injury residuals of the hands, feet, toes, and joints while on active duty that have continued to the present is not credible.  In addition, the Board notes that, although the Veteran is competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition when medical expertise is necessary to answer the question.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection in this case.  As a result, in this case, when weighing the evidence of record, the Board finds compelling the lack of any medical evidence establishing that the Veteran has diagnosed cold injury residuals of the hands, feet, toes, and joints.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for cold injury residuals of the hands, feet, toes, and joints.  

The Board does not question that the Veteran was exposed to cold during service.  As noted above, the Veteran is competent to report being exposed to conditions of cold in service.  Nevertheless, under the circumstances-given the lack of a current diagnosis of any cold injury residuals of the hands, feet, toes, and joints-the Board concludes that the greater weight of the evidence is against the claim.  Service connection for cold injury residuals of the hands, feet, toes, and joints is therefore not warranted.  As noted previously, Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the claim for service connection cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for cold injury residuals of the hands, feet, toes, and joints is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


